Citation Nr: 0634206	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  04-09 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for an upper, mid, and 
lower back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had military service from March 1978 to February 
1984.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  Jurisdiction has since been transferred to 
the Newark, New Jersey RO.


FINDING OF FACT

A chronic upper, mid, and lower back disorder was not 
manifested in service, arthritis of any portion of the spine 
was not manifested to a compensable degree within the first 
year following discharge from active duty, and any current 
back disorder is unrelated to service.


CONCLUSION OF LAW

Neither an upper, mid, nor a lower back disorder was incurred 
or aggravated inservice, and arthritis involving any segment 
of the spine may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in August 2003 
correspondence, amongst other documents considered by the 
Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability on appeal.  The 
claim was readjudicated in a December 2003 statement of the 
case.   The failure to provide notice of the type of evidence 
necessary to establish a disability rating and an effective 
date for the disability on appeal is harmless because the 
Board has determined that the preponderance of the evidence 
is against the claim.  Hence, any questions regarding what 
rating or effective date would be assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence that any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant. 


Service connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

In deciding whether the veteran has a disability due to 
service, a diagnosis or opinion by a health care professional 
is not conclusive and is not entitled to absolute deference.  
It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995). In so doing, the Board may accept one 
medical opinion and reject others. Id.  At the same time, the 
Board is mindful that it cannot make an independent medical 
determination, and that it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another. Evans.

In addition, the Court has provided guidance for weighing 
medical evidence. The Court has held, for example, that a 
post-service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence. Grover v. West, 12 Vet. App. 109, 112 
(1999). Further, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  In addition, a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Of course, it goes without 
saying that every medical opinion must be within the scope of 
expertise of the medical professional who proffered it, Layno 
v. Brown, 6 Vet. App. 465 (1994), and a medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995). Finally, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

Background

The veteran claims entitlement to service connection for an 
upper, mid, and lower back disorder.  The RO denied this 
claim in April 2003, finding that, although there was a 
record of treatment in service for low back pain and a neck 
strain, no permanent residual or chronic disability was shown 
by the service medical records or medical evidence within any 
presumptive period following service.    

The service medical records show that in November 1978 the 
appellant reported that he fell and landed on his left side 
and hand.  He complained of lower back pain.  The diagnosis 
was a low back strain.  He was placed on light duty for about 
10 days.  In December 1978 he complained of mild lower back 
strain.  In May 1979 he complained of lower back pain for two 
days.

The veteran was injured in an April 1981 motor vehicle 
accident (MVA).  However, no pertinent complaints were 
reported and no pertinent findings were made on examination.  
  
In October 1982 he reported pain in his neck and shoulders 
after unloading a fuel tank.  The tank reportedly slipped 
pushing his head and body forward.  The impression was 
tenderness, bilateral cervical spine.  X-rays then and in 
December 1982 were normal.  In October 1982, he was placed on 
light duty for two weeks.
 
In December 1983, the veteran reported pain and burning at 
the back of his neck.  The assessment following physical 
examination was neck pain.
 
At the veteran's January 1984 service separation examination 
his spine was clinically normal, and he desired a history of 
recurrent back pain.  

Private medical records dated from 1993 to 1996 were received 
from Vern G. Ellis, M.D., revealing the appellant was being 
treated for an MVA he was involved in ten years prior. X-rays 
dated in January 1994 revealed normal dorsal spine and 
degenerative changes at C5-6 with some anterior spurring.  
The veteran's cervical and lumbar spines were neurologically 
intact. A May 1995 neurological consultation noted multiple 
complaints with no objective explanation.

In May 2003 the appellant was seen at the Nacogdoches Medical 
Center, Nacogdoches, Texas.  At that time he reported a 
history of numbness in his feet and hands, and soreness in 
his neck and lower back with radicular pain.  This reportedly 
began in the 1980s and became worse in 1984.  The appellant 
reported being involved in an MVA in 1980 and stated that he 
was felt to have some cervical as well as lumbar strain at 
that time.  Physical examination, to include a lumbar 
myelogram, revealed normal results.  Cervical spondylosis was 
noted at C5-6, C6-7, and C7-T1.

The veteran was seen for a VA examination in February 2003.  
He reported a history of neck and back pain since a 1981 car 
accident.  He stated that he had been diagnosed with a 
ruptured cervical disc.  Following a physical examination no 
pertinent diagnosis was offered.
 
In June 2003, the appellant underwent an anterior cervical 
discectomy and fusion at C5-6 and C6-7. The surgeon noted a 
long history of severe neck pain and pain radiating down into 
the arms.  Physical examination by J. Michael Randle, M.D. 
revealed full lumbar motion, but there was lumbar 
radiculopathy.  Significant straight leg raising or positive 
radicular results were minimal.

A September 2003 VA spine examination report notes that the 
examiner reviewed the claims file prior to the examination.  
The veteran reported difficulty with his neck and lower back 
since an MVA in 1981.  He reported being an unrestrained 
driver of a vehicle which struck another vehicle.  He 
reportedly struck his throat and abdomen on the steering 
wheel.  The hospital examined him but was not aware of any 
neck or back injuries at the time.  He had neck pain again in 
1982 after lifting a fuel tank.  There was no medical follow 
up from the time of separation from service in 1984 until 
September 2003 when appellant underwent neck surgery.  

A physical examination revealed that the appellant was 
convalescing from cervical surgery.  He complained of limited 
motion and difficulty bending, stooping or lifting.  The 
diagnoses were cervical radiculopathy, status post two 
lateral spinal instrumentation; and low back pain.  The 
examiner noted a lumbar spine strain after a fall in November 
1978, and the onset of low back pain in 1979.  A single 
injury to the cervical spine was noted in 1982 after lifting 
a fuel tank.  There was no record of any follow up from 1979 
to 1984.  At separation from service in January 1984 there 
was no notation of any spine problems.  The medical records 
were otherwise silent for treatment or complaints of either 
the cervical or lumbar spine  until 2003, when he was seen 
for neck complaints.  The examiner opined that:

There is no documentation of a 'chronic condition.' Indeed, 
it appears as though a neck and low back condition evaluated 
in service were self-limiting, soft tissue injuries that 
resolved appropriately with conservative care.  Disposition 
is supported by the lack of documentation in the record of 
ongoing treatment and the lack of complaints at the time of 
his separation.


Analysis

While a low back strain was diagnosed in November 1978, and 
in 1979; and a single complaint of cervical spine pain was 
noted in 1982, no other cervical, thoracic or lumbar 
complaints, abnormal findings, or treatment were reported in 
service.  In particular, no back injures were reported as a 
result of the MVA in 1981.  Furthermore, at the January 1984 
separation examination no back problems were either 
complained of or diagnosed.  Consequently, direct service 
connection, i.e., on the basis that chronic disability became 
manifested during active service and has persisted since, is 
not warranted.  

Dr. Ellis' treatment conducted many years after the veteran's 
active duty, documents his report of a history of recurrent 
neck and back pain.  In addition, while post-service private 
records reveal that he has been diagnosed with a low back 
strain and cervical degenerative disease, no back disorder 
has been linked to service by competent evidence.  

In this respect, the Board has reviewed all private medical 
records including from Dr. Ellis, and from the Nacogdoches 
Medical Center.  While these records show that the veteran 
related his neck and back pains to a 1981 MVA, they do not 
offer any medical opinions that suggest that any current 
cervical, thoracic, or lumbar disorder originated in service 
or that any current disorder is etiologically linked to 
service.  While the veteran reported to treating clinicians 
that he injured his lower back and neck in service in a 1981 
MVA and that he has since continued to experience low back 
and neck pain, no clinicians addressed the etiology of any 
current upper, mid, and lower back disorders.  

In contrast a September 2003 VA examination noted the lack of 
documentation of a 'chronic condition.'  The examiner opined 
that any neck and low back condition in service resolved 
appropriately with conservative care.  The VA examiner did 
not link any current cervical, thoracic or lumbar disorder to 
service.

While the veteran himself contends that his upper, mid, and 
lower back disorder is related to service, as a lay person he 
is not competent to opine as to medical causation, and his 
statements consequently do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As 
a layperson, his account of what his physicians purportedly 
said, filtered as it is through the sensibilities of a 
layperson, do not constitute competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

In short, there is no evidence of a chronic upper, mid, and 
lower back disorder in service or until years after service.  
Further, there is no competent evidence linking any current 
upper, mid, and lower back disorder to service.  As the 
preponderance of the evidence is against the claim, the claim 
for service connection for an upper, mid, and lower back 
disorder is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).


ORDER

Entitlement to service connection for an upper, mid, and 
lower back disorder is denied.


___________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


